PER CURIAM:
David McCrea, appointed counsel for Kalvin Smith in this direct criminal appeal, has moved to withdraw from further representation of the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Smith’s conviction and sentence are AFFIRMED. Kalvin Smith’s motion for appointment of substitute counsel is DENIED as moot.